Citation Nr: 1244238	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-13 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an undiagnosed illness manifested by memory loss.

2.  Entitlement to service connection for sleep apnea, claimed as due to undiagnosed illness.

3.  Entitlement to service connection for joint pain, to include left shoulder disorder degenerative joint disease, claimed as an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to February 1984 and from November 1990 to June 1991. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).

In September 2011, the Veteran withdrew his request for a Board hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

An April 2008 VA psychiatric examiner made no Axis I diagnosis but diagnosed memory loss due to an undiagnosed illness.  VA treatment records show a diagnosis of depression.  A November 2011 VA posttraumatic stress disorder (PTSD) examiner indicated that memory impairment was a symptom of the service-connected PTSD.  Since Axis I disorders have been diagnosed since the April 2008 VA examination, a VA examination thoroughly addressing whether the memory loss is due undiagnosed illness as opposed to a diagnosed disorder is warranted.

The Veteran reported that his sleep apnea symptoms began in June 1991, his last month of active service, and after his April 1991 separation examination.  In light of the Veteran's report of a continuity of symptomatology since service, the Board finds that a VA medical opinion is necessary.

The claimant has left shoulder degenerative joint disease.  The Veteran was assaulted in January 1977.  He suffered tender left trapezius and deltoid muscles.  The diagnosis was minor multiple soft-tissue injuries.  In February 1983, the appellant complained of a tender upper back.  The assessment included acute upper back strain.  In light of these findings, a specific VA medical opinion is addressing the relationship between his current diagnosis and the in-service complaints is necessary.  

A November 2010 statement from a VA doctor indicates that the Veteran underwent a Persian Gulf Registry examination at the Lawton-Fort Sill VA Outpatient Clinic in January 2007.  A review of the claims file and Virtual VA shows that the RO obtained records from that facility pertaining to the disorders on appeal for the periods from July 2008 to January 2010 and from June 2010 to June 2012, with the latter period of records being obtained in August 2012.  The AMC should obtain records from that facility from January 2007 to July 2008 (to include the January 2007 VA Persian Gulf Registry examination report), from February 2010 to June 2010, and from August 2012 to the present.  

Finally, the AMC should afford the Veteran one last opportunity to identify all treatment for his memory loss, sleep apnea, and joint pain as well as the provider who conducted the March 2007 sleep study, which was noted in the April 2008 VA Gulf War Guidelines examination report.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ask the Veteran to identify all treatment for his memory loss, sleep apnea, and left shoulder joint pain as well as the provider who conducted the March 2007 sleep study.  The AMC should obtain all identified records, and the appellant's assistance should be requested as needed.  Regardless of the claimant's response, the RO should obtain all VA treatment records from Lawton-Fort Sill VA Outpatient Clinic from January 2007 to July 2008 (to include the January 2007 VA Persian Gulf Registry examination report), from February 2010 to June 2010, and from August 2012 to the present.  Any obtained records should be associated with the appellant's claims file.

2.  Thereafter, the Veteran must be afforded a VA mental disorders examination to determine the nature of his memory loss.  The claims folder is to be made available to the examiner to review.  The examiner should opine whether there is a 50 percent or better probability that the appellant's memory loss is the result of an undiagnosed illness as opposed to a diagnosed disorder.  A complete rationale for any opinion offered must be provided.

3.  The Veteran must afforded an appropriate VA examination to determine the nature of his sleep apnea.  The claims folder is to be made available to the examiner to review.  The examiner ask the appellant to provide detailed history of his sleep apnea symptomatology.  The examiner should opine whether there is a 50 percent or better probability that the claimant's sleep apnea is related to active service.  A complete rationale for any opinion offered must be provided.

4.  The Veteran must afforded an appropriate VA examination to determine the nature of his joint pain, to include left shoulder degenerative joint disease.  The claims folder is to be made available to the examiner to review.  The examiner ask the appellant to provide detailed history of his left shoulder symptomatology.  The examiner should also inquire as to precisely which joints are painful. 

As to the left shoulder disability, the examiner should opine as to whether there is a 50 percent or better probability that the claimant's left shoulder degenerative joint disease is related to active service, to include the assault in January 1977 and/or the acute upper back strain in February 1983.  A complete rationale for any opinion offered must be provided.

As to each painful joint identified by the Veteran, the examiner should indicate whether such complaints can be attributed to an underlying disease process or other pathology.  If not, this should be specifically noted.  If the pain in any joint can be attributed to an underlying disability, so, the examiner should offer an opinion as to whether there is a 50 percent or better probability that such disability is related to service.

5.  The Veteran is to be notified that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).

6.  After the development requested, the AMC should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AMC must implement corrective procedures at once.

7.  Thereafter, the RO must readjudicate the issues on appeal.  If any benefit is not granted, the appellant must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


